OPINION — AG — WHERE THE GOVERNOR APPOINTS AN INDIVIDUAL WHILE THE LEGISLATURE IS IN SESSION TO SUCCEED AN INCUMBENT MEMBER OF THE BOARD OF REGENTS FOR AGRICULTURAL AND MECHNICAL COLLEGES AND SCHOOLS UPON EXPIRATION OF THAT INCUMBENT'S TERM OF OFFICE, WITHOUT A VACANCY OCCURRING IN THE OFFICE, AND THE LEGISLATURE ADJOURNS WITHOUT SENATE CONFIRMATION OF SUCH APPOINTMENT, SUCH INDIVIDUAL IS NOT ENTITLED, UNDER ARTICLE VI SECTION 31(A) AND ARTICLE XXIII, SECTION 10 OKLAHOMA CONSTITUTION, TO SERVE AS A MEMBER OF THE BOARD. THE INCUMBENT MEMBER, WHO WOULD HAVE BEEN REPLACED BY SUCH SUCCESSOR, CONTINUES, BY VIRTUE OF ARTICLE XXIII, SECTION 10, TO PERFORM THE DUTIES OF THAT OFFICE UNTIL SUCH TIME AS A SUCCESSOR IS DULY QUALIFIED. CITE: ARTICLE XXIII, SECTION 10 (GERALD E. WEIS)